June 30, 2006


Mr. Timothy Poteet
Chamberlain & McHaney
301 Congress, 21st Floor
Austin, TX 78701
Mr. Scott Steven Cooley
McGinnis Lochridge & Kilgore, L.L.P.
919 Congress Ave., Suite 1300
Austin, TX 78701

RE:   Case Number:  04-0550
      Court of Appeals Number:  03-03-00241-CV
      Trial Court Number:  GN-102,636

Style:      FIFTH CLUB, INC. AND DAVID A. WEST
      v.
      ROBERTO RAMIREZ

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Diane O'Neal         |
|   |Ms. Amalia               |
|   |Rodriguez-Mendoza        |